EXHIBIT 10.2
 
AMENDMENT #4 TO EMPLOYMENT AGREEMENT
 
THIS AMENDMENT #4 TO EMPLOYMENT AGREEMENT (this “Amendment #4”), dated as of
December 22, 2010 is entered into by and between Merisel, Inc., a Delaware
corporation (the “Company”) and Donald R. Uzzi (the “Executive”) (collectively,
the “Parties”).
 
WHEREAS, the Company and the Executive entered into that certain Employment
Agreement dated as of November 22, 2004 (the “Original Employment Agreement”),
as amended subsequently on March 3, 2006, January 18, 2008 and June 29, 2009
(the Original Employment Agreement as amended referred to herein as the
“Agreement”).  The Parties now desire to amend the Agreement pursuant to Section
17 of the Agreement, as set forth in this Amendment #4;
 
NOW, THEREFORE, in consideration of the covenants and agreements set forth
herein, the Parties agree as follows:
 
1.           The first sentence of Section 3(a) is amended in its entirety to
read as follows:


“Effective January 1, 2011, the Company shall pay to the Executive an annual
salary (“the “Base Salary”) at the rate of $450,000 per year.”


2.           Except as affected by this Amendment #4, the Agreement is unchanged
and continues in full force and effect.  All references to the Agreement shall
refer to the Agreement as amended by this Amendment #4.  This Amendment #4 shall
be binding upon and inure to the benefit of each of the Parties and their
respective successors and permitted assigns.
 
3.           This Amendment #4 may be executed in one or more counterparts, each
of which shall be deemed an original but all of which together will constitute
one and the same instrument.
 
4.           This Amendment #4 shall be governed by and construed in accordance
with the domestic laws of the State of Delaware (without giving effect to any
choice of law provision).
 
IN WITNESS WHEREOF, the Company has caused this Amendment #4 to be signed
pursuant to the authority of its Board of Directors and the Executive has
executed this Amendment #4, as of the day and year first written above.
 

 
MERISEL, INC.
         
 
By:
/s/ Victor L. Cisario         
Name:  Victor L. Cisario
     
Title:    Chief Financial Officer
 

 

 
EXECUTIVE
           
By:
/s/ Donald R. Uzzi       Donald R. Uzzi                  

 